           Case 3:20-cv-09284-JSC Document 1 Filed 12/22/20 Page 1 of 13




1    ARIANNA DEMAS (pro hac vice application forthcoming)
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
2    125 Broad Street, 18th Floor
     New York, NY 10004
3    Telephone: 212-549-2500
     Fax: 212-549-2652
4    ademas@aclu.org

5    JENNIFER STISA GRANICK (CA Bar No. 168423)
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
6    39 Drumm Street
     San Francisco, CA 94111
7    Telephone: 415-343-0758
     Fax: 415-255-1478
8    jgranick@aclu.org

9    JACOB A. SNOW (CA Bar No. 270988)
     AMERICAN CIVIL LIBERTIES UNION
10   FOUNDATION OF NORTHERN CALIFORNIA
     39 Drumm Street
11   San Francisco, CA 94111
     Telephone: 415-621-2493
12   Fax: 415-255-1478
     jsnow@aclunc.org
13
     Attorneys for Plaintiff
14                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
15
                                 SAN FRANCISCO-OAKLAND DIVISION
16
17   AMERICAN CIVIL LIBERTIES UNION
     FOUNDATION,                                   No. __________________
18
19                  Plaintiff,

20          v.

21   DEPARTMENT OF JUSTICE and FEDERAL
     BUREAU OF INVESTIGATION,                     COMPLAINT FOR INJUNCTIVE
22                                                RELIEF FOR VIOLATION OF THE
                    Defendants.                   FREEDOM OF INFORMATION ACT
23
24
25
26
27
28
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                    CASE NO.
            Case 3:20-cv-09284-JSC Document 1 Filed 12/22/20 Page 2 of 13




1                                            INTRODUCTION

2           1.      This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C.

3    § 552, to enforce the public’s right to information about the Defendant federal agencies’ abilities

4    to access encrypted information on electronic devices. Specifically, Plaintiff seeks records

5    reflecting the governing policies and forensic capabilities of an FBI unit, the Electronic Device

6    Analysis Unit (“EDAU”).

7           2.      The FBI and other law enforcement agencies have claimed that encryption

8    technology is a significant hindrance in criminal investigations, making many devices

9    inaccessible to law enforcement. In response to that claimed hindrance—which the government

10   has dubbed the “going dark” problem—law enforcement officials have sought to legally require

11   that encryption technologies be circumventable by law enforcement.

12          3.       According to publicly available information, multiple units of Defendant FBI,

13   including the EDAU, already have technical capabilities permitting them to decrypt, unlock, or

14   otherwise access information on secured personal devices.

15          4.      On June 26, 2018, Plaintiff American Civil Liberties Union Foundation (the

16   “ACLU”), submitted a FOIA request (“Request”) to Defendants seeking the release of records

17   pertaining to the EDAU. (Exhibit 1). Plaintiff sought expedited processing and a waiver of fees.

18          5.      To date, the Defendants have not released a single responsive record. Indeed, with

19   respect to a number of Plaintiff’s requests, Defendants have offered only “Glomar” responses,

20   refusing to even confirm or deny whether responsive records exist at all.

21          6.      Additional information about Defendants’ ability to access encrypted information

22   is necessary to better inform the public debate over law enforcement access to encrypted devices.

23   The public interest in the records sought by Plaintiff’s requests is clear. Because the

24   government’s forensic capabilities are a central aspect of the policy debate over law enforcement

25   access to encrypted communications, the public needs to know about the governing policies and

26   forensic capabilities of relevant FBI units, including the EDAU.

27
28                                                      2
                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     CASE NO.
            Case 3:20-cv-09284-JSC Document 1 Filed 12/22/20 Page 3 of 13




1                                              JURISDICTION

2            7.      This Court has subject-matter jurisdiction over this action and personal

3    jurisdiction over the parties pursuant to 5 U.S.C. §§ 552(a)(4)(A)(vii), (4)(B), and (6)(E)(iii). The

4    Court also has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and 5 U.S.C. §§ 701–06.

5                            VENUE AND INTRADISTRICT ASSIGNMENT

6            8.      Venue is proper in this district under 5 U.S.C. § 552(a)(4)(B) because agency

7    records are situated in this district.

8            9.      Pursuant to Local Rules 3-2(c) and (d), assignment to the San Francisco or

9    Oakland division is proper because a substantial portion of the events giving rise to this action

10   occurred in this district and division.

11                                               PARTIES

12           10.     Plaintiff American Civil Liberties Union Foundation is a non-profit, non-partisan

13   501(c)(3) organization dedicated to the principles of liberty and equality and to ensuring that the

14   government complies with the Constitution and laws of the United States. It educates the public

15   about civil liberties and employs lawyers who provide legal representation free of charge in cases

16   involving civil liberties. It is also committed to transparency and accountability in government

17   and seeks to ensure that the American public is informed about the conduct of its government in

18   matters that affect civil liberties and human rights. Obtaining information about government

19   activity, analyzing that information, and widely publishing and disseminating it to the press and

20   the public (in both its raw and analyzed form) are critical and substantial components of its work.

21           11.     Defendant Department of Justice (“DOJ”) is a department of the Executive

22   Branch of the United States government and is an agency within the meaning of 5 U.S.C.

23   § 552(f)(1). The Office of the Attorney General (“AG”) and the Office of the Inspector General

24   (“OIG”) are components of DOJ.

25           12.     Defendant Federal Bureau of Investigation (“FBI”) is a component of DOJ and is

26   an agency within the meaning of 5 U.S.C. § 552(f)(1). The Office of Information Policy (“OIP”),

27   which handled the administrative appeals of the FBI Requests, is also a component of DOJ.

28                                                      3
                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                       CASE NO.
            Case 3:20-cv-09284-JSC Document 1 Filed 12/22/20 Page 4 of 13




1                                      FACTUAL BACKGROUND

2            13.     There is a vigorous public policy debate over whether the FBI and other law

3    enforcement agencies need certain technological capabilities for investigations and prosecutions

4    of criminal activity. High-ranking officials in those agencies have claimed for years that

5    criminals are using strong encryption and other security measures to dangerously frustrate

6    information gathering in criminal investigations. They have dubbed this the “going dark”

7    problem. Charlie Savage, Justice Dept. Revives Push to Mandate a Way to Unlock Phones, N.Y.

8    Times (Mar. 24, 2018), https://www.nytimes.com/2018/03/24/us/politics/unlock-phones-

9    encryption.html. Some government officials have pushed for a technical mechanism that would

10   guarantee law enforcement access to encrypted communications—an “encryption backdoor.”

11           14.     The public needs more information about the FBI’s capabilities to unlock,

12   decrypt, or otherwise access information on personal devices to better inform the debate over

13   encryption backdoors and the proper scope of law enforcement access to information stored on

14   encrypted devices.

15           15.     The public record indicates that the EDAU, a unit of the FBI, has these

16   capabilities.

17           16.     According to the agency, the EDAU is tasked with “perform[ing] forensic

18   extractions and advanced data recovery on locked and damaged devices.” FBI, Supervisory

19   Electronics Engineer, GS (FBI Employees Only) Job, Lensa (Aug. 9, 2020),

20   https://lensa.com/supervisory-electronics-engineer-gs-fbi-employees-only-

21   jobs/lenexa/jd/6b56ed0fdf09bfd64ffb51238f80311c. Additional public information sheds some

22   more light on the agency’s tasks and mission. An order issued by the Honorable Jeffrey S.

23   White, District Court Judge of the Northern District of California, concerning law enforcement

24   access to a cellphone indicates that, as of February 5, 2018, the EDAU was capable of bypassing

25   encryption and enabling access to the contents of a cellphone. Order Denying Def.’s Mot. to

26   Suppress at 3–4, United States v. Conerly, No. 17-CR-00578 (N.D. Cal. May 30, 2018), ECF No.

27   43, available at https://www.documentcloud.org/documents/4490173-Order-on-Motion-to-

28                                                     4
                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                      CASE NO.
            Case 3:20-cv-09284-JSC Document 1 Filed 12/22/20 Page 5 of 13




1    Suppress.html (Exhibit 2). The order indicates that the FBI Special Agent investigating the case

2    submitted a “Mobile Device Unlock Request” to the EDAU after the Regional Computer

3    Forensics Laboratory in Menlo Park, California, was unable to bypass the password security

4    feature on the phone. The EDAU is apparently capable of doing so, since it reported to the agent

5    that if the phone was encrypted, it would “further slow,” but not stop, “the retrieval process.” Id.

6           17.     Other public sources also indicated that the EDAU has acquired and/or is in the

7    process of acquiring technology that allows it to decrypt, unlock, or otherwise access information

8    on secured personal devices. For example, the FBI issued a public call for bids to provide a

9    “GreyKey GreyShift Forensic Workstation” for the EDAU.1 GreyKey Forensic Extraction

10   Systems, GovTribe, https://govtribe.com/opportunity/federal-contract-opportunity/greykey-

11   forensic-extraction-systems-djf181800pr0006154 (March 8, 2018, 11:49 AM); see also FBI,

12   Request for Quotation, GovTribe (March 8, 2018), https://govtribe.com/file/government-

13   file/djf181800pr0006154-djf-18-1800-pr-0006154-rfq-dot-pdf. GrayKey is a forensic software

14   tool that acquires and searches data stored on Apple smartphones and tablets. FBI, Justification

15   for Limited Competition/Simplified Acquisition 1 (2018), https://govtribe.com/file/government-

16   file/djf181800pr0005744-greykey-justification-djf-18-1800-pr-0005744-redacted-dot-pdf

17   (“GreyKey [sic] . . . provides native support to acquire, search, parse and present relevant data

18   from iOS devices (iPhone, iPad, etc.).”). The FBI expects that the number of examiners that use

19   the GrayKey GrayShift software will grow. Id. Finally, the bid mentions the FBI’s interest in and

20   acquisition of similar products. Since not all mobile devices are covered by each forensic

21   analysis solution, “it takes several products, like GreyShift/GreyKey [sic], to ensure mission

22   success”—i.e., that the agency can access information on mobile devices. Id. It appears that on

23   April 19, 2018, the contract was awarded to GrayShift, LLC. FBI, GreyShift GreyKey Forensic

24   Extraction Systems, GovTribe, https://govtribe.com/opportunity/federal-contract-

25
26
27   1
      The FBI consistently refers to the company and program as “GreyKey GreyShift,” but the
     proper spelling is “GrayKey GrayShift.”
28                                                   5
                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     CASE NO.
            Case 3:20-cv-09284-JSC Document 1 Filed 12/22/20 Page 6 of 13




1    opportunity/greyshift-greykey-forensic-extraction-systems-djf181800pr0005744 (March 18,

2    2018, 11:49 AM).

3           18.     In addition to obtaining GrayKey GrayShift software, in March of 2017, the

4    EDAU sought a contract with Checkpoint Technologies for service on its InfraScan 300TD.

5    Checkpoint Technologies, L.L.C., GovTribe, https://govtribe.com/vendors/checkpoint-

6    technologies-llc-3c3k4 (last visited Dec. 18, 2020). Checkpoint Technologies was awarded the

7    contract for $155,400. Purchase Order DJF171200P0000647, GovTribe,

8    https://govtribe.com/award/federal-contract-award/purchase-order-djf171200p0000647 (Dec. 4,

9    2020). While the Checkpoint website no longer mentions the InfraScan300TD, the website

10   describes its apparent successor, the InfraScan 400TDM. The InfraScan technology appears to

11   permit detailed microscopic views of electronics hardware in a way that could assist

12   investigators with determining secret encryption keys stored on hardware like the Apple iPhone.

13   Eric Limer, The Last-Ditch Method the FBI Could Use to Break Into That iPhone Without

14   Apple’s Help, Popular Mechanics (Feb. 22, 2016),

15   https://www.popularmechanics.com/technology/gadgets/a19538/fbi-could-use-decapping-to-

16   access-san-bernardino-phone-data/.

17          19.     In addition to these examples of the EDAU acquiring technology that enables the

18   FBI to access encrypted personal devices, a public FBI job posting explicitly states that the unit

19   extracts data from such locked devices. The posting is for an open position for a “Supervisory

20   Electronics Engineer” for the EDAU, posted August 9, 2020. The position requires a degree in

21   “professional engineering” (or adequate experience in engineering), and some of the major duties

22   of the role include: “Perform[ing] forensic extractions and advanced data recovery on locked and

23   damaged devices which are both commercially available as well as custom one-off electronic

24   devices”; “Work[ing] on the development and application of advanced engineering tools and

25   techniques to execute the mission of the Electronic Device Analysis Unit (EDAU);” and

26   “Coordinat[ing] and plan[ning] with EDAU’s Senior Technical Director to ensure continuity of

27   EDAU technical functions.” FBI, Supervisory Electronics Engineer, GS (FBI Employees Only)

28                                                     6
                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                      CASE NO.
           Case 3:20-cv-09284-JSC Document 1 Filed 12/22/20 Page 7 of 13




1    Job, Lensa (Aug. 9, 2020), https://lensa.com/supervisory-electronics-engineer-gs-fbi-employees-

2    only-jobs/lenexa/jd/6b56ed0fdf09bfd64ffb51238f80311c.

3                                     The ACLU’s FOIA Request

4           20.    On June 26, 2018, the ACLU submitted its FOIA Request to the AG’s office,

5    OIG, and the FBI, seeking the release of five categories of records pertaining to the EDAU:

6           (1)    Any records concerning policies applicable to the EDAU;

7           (2)    Any records concerning the EDAU’s technological capabilities to unlock, search,

8                  or otherwise access electronic devices, including user interface automation,

9                  debugging tools, reverse engineering tools, fault injection systems, decapping or

10                 semiconductor lapping systems, laser or electron microscopy or other imaging

11                 machinery, electrical or optical probes, and/or parallel computing or

12                 supercomputing clusters used for automated search such as key recovery or

13                 password cracking;

14          (3)    Any records concerning the EDAU’s requests for, purchases of, or uses of

15                 technology, systems, or services described using terms such as “Network

16                 Investigation Technique” or “NIT,” “Computer Network Exploitation” or “CNE,”

17                 “Computer and Internet Protocol Address Verifier” or “CIPAV,” “Internet

18                 Protocol Address Verifier” or “IPAV,” “Remote Access Search and Surveillance”

19                 or “RASS,” “Remote Computer Search,” “Remote Access Search,” “Remote

20                 Search,” “Web Bug,” “Sniffer,” “Computer Tracer,” “Internet Tracer,” “Remote

21                 Computer Trace,” “lawful access,” or “forensic analysis”;

22          (4)    Any records concerning the EDAU’s requests for, purchases of, or uses of

23                 equipment, software, services, and/or technology for conducting remote searches

24                 or bypassing encryption or other security measures, including but not limited to:

25                 Remote Control System a.k.a. RCS or Galileo (marketed by Hacking Team);

26                 Finfisher, FinFisher Relay, FinSpy, and FinFly (marketed by Lench IT Solutions);

27                 Pegasus (marketed by NSO Group), and various tools marketed by VUPEN

28                                                    7
                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     CASE NO.
            Case 3:20-cv-09284-JSC Document 1 Filed 12/22/20 Page 8 of 13




1                    Security. See, e.g., The Surveillance Catalog: How Government Gets Their Tools,

2                    Wall St. J., last updated Feb. 7, 2012, https://graphics.wsj.com/surveillance-

3                    catalog/; and/or

4              (5)   Any records concerning inspector general or other investigations of the EDAU.

5              21.   The ACLU sought expedited processing of the Request on the basis that the

6    ACLU is primarily engaged in disseminating information, and the records are urgently needed to

7    inform the public about actual or alleged federal government activity. See 5 U.S.C.

8    § 552(a)(6)(E)(v); 6 C.F.R. § 5.5(e) (2020); 28 C.F.R. § 16.5(e) (2020); 22 C.F.R. § 171.11(f)

9    (2020).

10             22.   The ACLU also sought a waiver of document search, review, and duplication fees

11   on the grounds that disclosure of the requested records is in the public interest because it is

12   “likely to contribute significantly to public understanding of the operations or activities of the

13   government” and is not in the ACLU’s commercial interest. See 5 U.S.C. § 552(a)(4)(A)(iii); 6

14   C.F.R. § 5.11(k) (2020); 28 C.F.R. § 16.10(k) (2020); 22 C.F.R. § 171.16 (2020). The ACLU

15   further sought a fee waiver because it qualifies as a “representative of the news media” and the

16   records are not for commercial use. See 5 U.S.C. § 552(a)(4)(A)(ii)(II); 6 C.F.R. § 5.11(d)(1)

17   (2020); 28 C.F.R. § 16.10(b)(6) (2020); 22 C.F.R. § 171.14(b) (2020).

18             23.   None of the Defendants have released any responsive records. Plaintiff requests

19   that this Court order the AG and OIG to conduct a comprehensive search and release all

20   responsive records; order that the FBI process and release records responsive to FBI Requests 1

21   and 4 (as described below); and overturn the administrative appeals decisions as to FBI Requests

22   2 and 3. Plaintiff does not challenge the FBI’s handling of Request 5.

23                                      Office of the Attorney General

24             24.   By letter dated July 5, 2018, the AG’s office acknowledged receipt of the

25   Request. In the same letter, the AG’s office denied the ACLU’s request for expedited processing

26   and deferred a decision on the request for a fee waiver.

27
28                                                      8
                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                      CASE NO.
            Case 3:20-cv-09284-JSC Document 1 Filed 12/22/20 Page 9 of 13




1           25.     The July 5, 2018 letter asserted that due to “unusual circumstances,” the AG’s

2    office would need to extend the time limit to respond to the Request beyond the additional ten-

3    day extension provided in the FOIA. See 5 U.S.C. § 552(a)(6)(B)(i)–(iii).

4           26.     To date, over two years since the ACLU submitted the Request, the AG’s office

5    has neither released responsive records nor explained its failure to do so.

6                                      Office of the Inspector General

7           27.     To date, OIG has not acknowledged receipt of the Request, released any

8    responsive records, or explained its failure to do so.

9                                      Federal Bureau of Investigation

10          28.     By letter dated July 5, 2018, the FBI acknowledged receipt of the Request.

11          29.     By letter dated October 11, 2018, the FBI divided the five numbered items in the

12   Request into five distinct requests for “administrative tracking purposes.” The FBI assigned

13   additional Freedom of Information/Privacy Act (“FOIPA”) tracking numbers to each of the items

14   requested: FOIPA Request No. 1411153-000 addresses numbered item 1 in the initial Request

15   (“FBI Request 1”); FOIPA Request No. 1418450-0 addresses numbered item 2 in the initial

16   Request (“FBI Request 2”); FOIPA Request No. 1418454-0 addresses numbered item 3 in the

17   initial Request (“FBI Request 3”); FOIPA Request No. 1418456-0 addresses numbered item 4 in

18   the Request (“FBI Request 4”); and FOIPA Request No. 1418457-0 addresses numbered item 5

19   in the Request (“FBI Request 5”).

20          30.     By letter dated February 4, 2019, the FBI responded to FBI Request 1 by stating

21   “[y]our request is overly broad and it does not comport with the requirements of 28 C.F.R.

22   § 16.3(b), as it does not provide enough detail to enable personnel to locate records ‘with a

23   reasonable amount of effort.’”

24          31.     By letter dated February 4, 2019, the FBI responded to FBI Request 2 by stating

25   that, “pursuant to FOIA exemption (b)(7)(E) [5 U.S.C. § 552(b)(7)(E)], the FBI neither confirms

26   nor denies the existence of records.”

27
28                                                      9
                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                      CASE NO.
           Case 3:20-cv-09284-JSC Document 1 Filed 12/22/20 Page 10 of 13




1           32.     By letter dated February 4, 2019, the FBI responded to FBI Request 3 by stating

2    that, “pursuant to FOIA exemption (b)(7)(E) [5 U.S.C. § 552(b)(7)(E)], the FBI neither confirms

3    nor denies the existence of records.”

4           33.     By letter dated February 4, 2019, the FBI responded to FBI Request 4 by stating

5    that, “pursuant to FOIA exemption (b)(7)(E) [5 U.S.C. § 552(b)(7)(E)], the FBI neither confirms

6    nor denies the existence of records.”

7           34.     By letter dated February 4, 2019, the FBI responded to FBI Request 5 by stating

8    “[w]e were unable to locate records responsive to your request.”

9           35.     By letter dated March 26, 2019, the ACLU administratively appealed the FBI’s

10   determinations as to FBI Requests 1–5, as well as the FBI’s denial of expedited processing. In

11   the same letter, the ACLU presented evidence as to why the Glomar responses were unjustified

12   because the FBI failed to adequately explain its responses and were implausible because of the

13   public information already available about the EDAU. The also ACLU requested expedited

14   processing on all five appeals.

15          36.     By email on March 29, 2019, the DOJ Office of Information Policy

16   acknowledged receipt of the ACLU’s five administrative appeal and denied the ACLU’s request

17   for expedited processing of the appeals. In that same email, OIP assigned appeal tracking

18   numbers to each request as follows: DOJ-AP-2019-003224 (FBI Request 1); DOJ-AP-2019-

19   003360 (FBI Request 2); DOJ-AP-2019-003361 (FBI Request 3); DOJ-AP-2019-003362 (FBI

20   Request 4); and DOJ-AP-2019-003363 (FBI Request 5).

21          37.     By email dated April 15, 2019, the Office of Information Policy affirmed the

22   FBI’s action as to FBI Request 5.

23          38.     By email dated June 17, 2019, the Office of Information Policy affirmed the

24   FBI’s action as to FBI Request 3.

25          39.     By email dated August 22, 2019, the Office of Information Policy affirmed the

26   FBI’s action as to FBI Request 2.

27
28                                                   10
                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     CASE NO.
           Case 3:20-cv-09284-JSC Document 1 Filed 12/22/20 Page 11 of 13




1           40.     By email dated September 18, 2019, the Office of Information Policy reversed the

2    FBI’s action as to FBI Request 4, remanding the request to the FBI for further processing.

3    Specifically, the Office of Information Policy reversed “the FBI’s refusal to confirm or deny the

4    existence of records responsive to [the] request.”

5           41.     By email dated November 21, 2019, the Office of Information Policy reversed the

6    FBI’s action as to FBI Request 1, remanding the request to the FBI for further processing.

7    Specifically, the Office of Information Policy reversed “the FBI’s determination that [the]

8    request was not reasonably described.”

9           42.     By letter dated July 1, 2020, the FBI acknowledged the remanded appeal of FBI

10   Request 4.

11          43.     By letter dated July 1, 2020, the FBI acknowledged the remanded appeal of FBI

12   Request 1.

13          44.     To date, the ACLU has received no further response to remanded appeals of FBI

14   Requests 1 and 4.

15                                        CAUSES OF ACTION

16          45.     Defendants’ failure to make a reasonable effort to search for records sought by the

17   Request violates the FOIA, 5 U.S.C. § 552(a)(3), and Defendants’ corresponding regulations.

18          46.     Defendants’ failure to timely respond to the Request violates the FOIA, 5 U.S.C.

19   § 552(a)(6)(A), and Defendants’ corresponding regulations.

20          47.     Defendants’ failure to process the Request expeditiously and as soon as

21   practicable violates FOIA, 5 U.S.C. § 552(a)(6)(E), and Defendants’ corresponding regulations.

22          48.     Defendants’ failure to make promptly available the records sought by the Request

23   violates the FOIA, 5 U.S.C. § 552(a)(3)(A), and Defendants’ corresponding regulations.

24          49.     The failure of Defendants to grant Plaintiff’s request for a limitation of fees

25   violates the FOIA, 5 U.S.C. § 552(a)(4)(A)(iii), and Defendants’ corresponding regulations.

26
27
28                                                        11
                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                       CASE NO.
           Case 3:20-cv-09284-JSC Document 1 Filed 12/22/20 Page 12 of 13




1                                        PRAYER FOR RELIEF

2           WHEREFORE, Plaintiff respectfully requests that the Court:

3           1.      Order Defendants to conduct a thorough search for all responsive records;

4           2.      Order Defendant DOJ to immediately process and release all records responsive

5    to the Request directed to the AG’s office and OIG;

6           3.      Order Defendant FBI to immediately process and release all records responsive to

7    FBI Requests 1, 2, 3, and 4.

8           4.      Enjoin Defendants from charging Plaintiff search, review, or duplication fees for

9    the processing of the Request and FBI Requests 1–5;

10          5.      Award Plaintiff its costs and reasonable attorneys’ fees incurred in this action; and

11          6.      Grant such other relief as the Court may deem just and proper.

12
13                                             Respectfully submitted,

14    DATED: December 22, 2020                   _/s/ Jennifer Stisa Granick___
                                                 Arianna Demas (pro hac vice application
15                                               forthcoming)
16                                               American Civil Liberties Union Foundation
                                                 125 Broad Street, 18th Floor
17                                               New York, NY 10004
                                                 Telephone: 212-549-2500
18                                               Fax: 212-549-2652
                                                 ademas@aclu.org
19
20                                               Jennifer Stisa Granick
                                                 American Civil Liberties Union Foundation
21                                               39 Drumm Street
                                                 San Francisco, CA 94111
22                                               Telephone: 415-343-0758
                                                 Fax: 415-255-1478
23
                                                 jgranick@aclu.org
24
                                                 Jacob Snow
25                                               American Civil Liberties Union Foundation of
                                                     Northern California
26                                               39 Drumm Street
27                                               San Francisco, CA 94111
                                                 Telephone: 415-621-2493
28                                                    12
                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     CASE NO.
     Case 3:20-cv-09284-JSC Document 1 Filed 12/22/20 Page 13 of 13



                                  Fax: 415-255-1478
1                                 jsnow@aclunc.org
2
                                  Attorneys for Plaintiff
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                     13
              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                            CASE NO.
